Citation Nr: 0618447	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for low 
back disability. 

2.  Entitlement to service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to April 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in July 2003, and a 
substantive appeal was received in July 2003.  A Board video 
conference hearing was held in May 2006.


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
a May 1984 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence that bears directly and substantially upon the 
issue of entitlement to service connection for low back 
disability, is not cumulative or redundant, and is so 
significant that it must be considered in order to fully 
decide the merits of the claim has been received since the 
May 1984 rating decision.

3.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter. 




CONCLUSIONS OF LAW

1.  The May 1984 rating decision, which denied entitlement to 
service connection for low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1984 rating decision denying service connection for low back 
disability; and thus, the claim for that benefit is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows in a May 2001 VCAA letter, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the May 2001 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at page 5, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in May 2001, which was prior to 
the October 2001 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
a preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet.App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006). 
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In this case, 
the May 2001 VCAA letter informed the claimant of what 
evidence was necessary to establish entitlement to service 
connection for the low back disability as well as what 
constitutes new and material evidence.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA treatment records.  Further, 
in his May 2006 hearing testimony, the veteran indicated that 
he went to a VA hospital in Ohio in the 1980s concerning his 
back.  The claims file contains a VA examination done in Ohio 
in April 1984, which appears to be what the veteran was 
referring to in his testimony.  The Board finds that another 
VA examination is not necessary because there is no showing 
of an injury in service or a link between the veteran's 
current disability and his active service.  The record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

II.  New and Material Evidence to Reopen Claim

A claim of service connection for low back disability was 
denied by the RO in a May 1984 rating decision because there 
was no evidence of back disorder while in service and there 
was no current disability.  Although the RO apparently was 
unable to find that the veteran was furnished notice of the 
May 1984 decision, the claims file does include documentation 
of notice to the veteran in June 1984.  However, a timely 
notice of disagreement was not received to initiate an 
appeal.  Under the circumstances, the Board finds that the 
May 1984 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation. See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case as the 
veteran's current attempt to reopen the claim of entitlement 
to service connection for low back disability was received in 
February 2000.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The Board notes that it appears that the claim was denied by 
rating decision in July 2000.  However, the RO effectively 
reviewed the issue again in the October 2001 rating decision, 
at which time the RO reopened the case and denied the issue 
of service connection for low back disability on the merits.  
Nevertheless, the Board is not bound by the RO's 
determination and must conclude whether new and material 
evidence has been received to reopen the case.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Although not 
entirely clear, the Board views the May 1984 rating decision 
as the most recent final determination as such a finding is 
the most beneficial to the veteran in terms of the new and 
material evidence analysis.  

The veteran is claiming that he has had a low back disability 
since he was involved in an automobile accident while in 
service in August 1970.  The evidence added to the record 
subsequent to the May 1984 rating decision consists of VA 
treatment records from December 1999 to June 2004 and August 
1970 service hospital records concerning an automobile 
accident.  Significantly, the August 1970 service records 
confirmed that the veteran was involved in an automobile 
accident while in service and the VA treatment records showed 
continuing treatment for low back disability.  This evidence 
is new as it was not of record at the time of the prior final 
rating decision and it is material as it confirms that the 
veteran was in an automobile accident while in service and 
indicates that the veteran has a current low back disability. 

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for low 
back disability; is neither cumulative nor redundant; and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim of entitlement to service connection for low back 
disability is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service clinical records showed that the veteran was involved 
in an automobile accident in August 1970.  The records 
indicated that the veteran suffered from a cerebral 
concussion.  However, they are silent with respect to any 
back injury.  The March 1973 service examination prior to 
discharge evaluated the veteran's spine as clinically normal.  
In his contemporaneous medical history, the veteran expressly 
denied having any recurrent back pain. 

The first post service treatment record for low back pain was 
a private report done in January 1984, almost 12 years after 
service.  The report showed that the veteran gave a history 
of low back pain since the automobile accident in service.  
The report showed that the lumbar spine showed moderate 
restriction of movement, but deferred the diagnosis.  A 
contemporaneous x-ray showed no abnormality of alignment, 
curvature, vertebral bodies or arches, except for minimal 
disc space narrowing at L4-5.  Except to relay the veteran's 
own history, the examiner does not offer an opinion as to 
etiology for any low back disability. 

The veteran was afforded a VA examination in April 1984.   A 
contemporaneous x-ray of the lumbar and lumbosacral spine was 
negative.  The examiner noted full range of motion, but 
slight tenderness.  Although it is unclear, the examiner's 
diagnosis appears to be residual injury of lumbar spine.  
However, this diagnosis is based on the veteran's own history 
of a low back injury from an automobile accident while in 
service. 

VA treatment records from December 1999 to June 2004 showed 
continuing complaints and treatment for low back pain, but do 
not offer any opinion as to etiology. 

The Board finds that the veteran's service medical records 
have a higher probative value than the April 1984 VA 
examination because the August 1970 clinical records are 
contemporaneous to the automobile accident in question and do 
not indicate that the veteran suffered any back injury from 
the accident.  Further, a service examination that was done 
two years after the accident showed the veteran's spine was 
clinically normal  This is significant because it shows that 
in the opinion of medically trained individuals, the spine 
was clinically normal two years after the accident so there 
was no evidence of any chronic low back disability resulting 
from the accident.  Also significant is the fact that the 
veteran's own self-reported history at that time was that he 
did not suffer recurrent back pain.  This is inconsistent 
with his current assertions that he suffered back pain from 
the time of the accident.  Lastly,  the unclear diagnosis of 
residual injury of lumbar spine in the April 1984 VA 
examination report appears to be based solely on the 
veteran's history.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 
Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 
(1993).  

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's low back disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

Therefore, based on the medical evidence, the Board finds 
that service connection for low back disability is not 
warranted.  There is no evidence of any back injury while in 
service, including the August 1970 automobile accident.  
Given the fact that the veteran was apparently hospitalized 
for a concussion, it would seem reasonable to expect that 
medical personnel would have conducted an examination to 
detect any other injuries.  However, the only reported 
diagnosis was a cerebral concussion.  Detailed nursing notes 
do not refer to any low back complaints or findings.  The 
only evidence linking any current back disability to service 
is based on the veteran's own history, which is not supported 
by competent medical evidence.  Further, it was 12 years 
after service until the first medical evidence of any low 
back disability so there is no persuasive supporting evidence 
of a continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for low back 
disability, but entitlement to service connection is not 
warranted under a merits analysis.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


